Exhibit 10-e SENIOR MANAGEMENT DEFERRED COMPENSATION PLAN OF (4 Year Units) Effective For Units of Participation Having A Unit Start Date Of January 1, 1988 Or Later And Prior To January 1, 1991 Effective: January 1, 1988 As amended through April 1, 2002 SENIOR MANAGEMENT DEFERRED COMPENSATION PLAN OF 1988 Section 1 Statement of Purpose.The purpose of the Senior Management Deferred Compensation Plan of 1988 is to provide retirement, death, or termination-of-employment benefits to a select group of management employees consisting of Eligible Employees of SBC Communications Inc. (the “Company”) and its Subsidiaries (“Participating Companies”). Section 2 Definitions.For the purposes of this Plan, the following words and phrases shall have the meanings indicated, unless the context clearly indicates otherwise. 1.Administrative Committee.“Administrative Committee” means a committee of three or more members, at least one of whom is a Senior Manager, who shall be designated by the Vice President-Human Resources to administer the Plan pursuant to Section 3. 2.Agreement.“Agreement” means the written agreement entitled “Senior Management Deferred Compensation Plan of 1988 Agreement” (substantially in the form attached to this Plan) that shall be entered into by the Employer and a Participant with respect to each Unit of Participation to carry out the Plan with respect to such Participant. 3.Annualized Total Unit Deferral Amount.The “Annualized Total Unit Deferral Amount” means the Total Unit Deferral Amount divided by four. 4.Base Salary.“Base Salary” means the Participant's annual base salary before reduction pursuant to this Plan or any plan of the Employer whereby compensation is deferred, including but not limited to a plan whereby compensation is deferred in accordance with Section 401(k) of the Internal
